Citation Nr: 1022730	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1971 to December 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2007 
and May 2009, the case was remanded to the RO for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the case was previously before the Board, it was noted 
that apparently the Veteran had not received notification of 
the information that was lacking that would allow for 
verification of a potentially verifiable alleged stressor.  
The May 2009 Board's remand directed the RO/AMC to send the 
Veteran a letter notifying him that in order to allow for 
verification of his alleged stressor event in service (see 
May 2009 Board Remand), he must provide the designation of 
the Huey unit for the transport on which he rode "shotgun" 
when a "sister ship" was shot down and an approximation of 
the date when such event occurred.  The RO was then to 
arrange for verification of such event (and further 
development should he respond and the event verified).  In 
conjunction with this request the Veteran was to be 
specifically advised of the provisions of 38 C.F.R. 
§ 3.158(a) (which provides that where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned, and that after the 
expiration of one year, further action will not be taken 
unless a new claim is received).  .

The post Board Remand July 2009 AMC letter to the Veteran did 
not advise him of the provisions of 38 C.F.R. § 3.158(a).  
Notice of such provisions is necessary because if a claim is 
to be processed under those provisions, due process 
considerations dictate that the Veteran be aware of the 
consequences of noncompliance with a request for 
information/releases sought.  Furthermore, a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Accordingly, while the Board 
regrets further delay, it has no choice but to remand the 
case again.

Accordingly, the case is REMANDED for the following:

1.	The RO should notify the Veteran that 
in order to allow for verification of 
his alleged stressor event in service, 
he must provide the designation of the 
Huey unit for the transport on which he 
rode "shotgun" when a "sister ship" 
was shot down, and an approximation of 
the date when such event occurred.  In 
conjunction with this development the 
Veteran must be advised of the 
provisions of 38 C.F.R. § 3.158(a), and 
that his claim/appeal will be processed 
under those provisions if he fails to 
respond to the request for information.  
If he provides a unit designation for 
the Huey unit, and an approximate date 
for occurrence of the alleged stressor 
(the downing of a "sister ship" with 
loss, and burning, of those aboard), 
the RO should arrange for verification 
of such event, i.e., whether an event 
such as the Veteran describes, and 
involving a helicopter unit based co-
located with the location of the 
Veteran's medical unit, actually 
occurred.  If such an event is shown to 
have occurred, the RO should arrange 
for further development as to the 
Veteran's participation in such event 
(e.g., by researching unit reports of 
the helicopter unit to determine 
whether his accounts, "such as being 
taken to view the remains of those 
killed on the sister ship", are 
consistent with official reports).

2.	If (and only if) the alleged stressor 
event in service discussed above is 
verified, the RO should arrange for 
another psychiatric evaluation of the 
Veteran to determine whether he has 
PTSD based on such stressor.  In such 
event, the Veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must 
be in accordance with DSM-IV.  The 
examiner must explain the rationale for 
the opinion given.

3.	The RO should then re-adjudicate the 
claim (considering 38 C.F.R. § 3.158, 
as indicated).  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

